Citation Nr: 0711910	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for residuals of 
papillary thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from June 1998 to May 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

In April 2003, the RO granted the veteran service connection 
for her residuals of a papillary thyroid cancer, effective 
May 23, 2002.  An initial rating of 100 percent was assigned, 
through February 28, 2003.  A noncompensable disability 
rating was assigned thereafter.  The veteran disagreed, a 
statement of the case was issued and the veteran perfected 
her appeal.  The 100 percent evaluation was extended through 
December 31, 2003 in the RO's March 2004 rating decision.  A 
noncompensable disability rating was again assigned from 
January 1, 2004.  The veteran again disagreed, the RO issued 
a statement of the case, and the veteran perfected her 
appeal.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify her if further action is required on his part.


REMAND

The Board notes that, in October 2004, the veteran submitted 
a claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This claim has not yet 
been adjudicated by the RO, as the disposition of the 
veteran's claim of entitlement to an increased disability 
rating for residuals of a papillary thyroid cancer could 
potentially impact the disposition of the claim of 
entitlement to a TDIU, and vice versa, the claim of 
entitlement to an increased rating for residuals of papillary 
thyroid cancer must be developed and adjudicated by the RO 
before further adjudicating the claim of entitlement to a 
TDIU.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Additionally, it does not appear that all of the veteran's 
relevant treatment records have been associated with her 
claims file.  In this regard, the Board notes that the 
veteran reported, at her March 2005 VA fibromyalgia 
examination that she received medical care from a private 
internist and oncologist for her service-connected disorders.  
However, the most recent treatment record from her oncologist 
is dated in June 2004, and none of the records from her 
internist have been obtained.  Moreover, a review of the 
claims file shows that the veteran has periodically received 
treatment from the VA Medical Centers in Detroit and Saginaw, 
Michigan, but that the most recent treatment report of record 
is dated March 2005.  If the RO did make a reasonable effort 
to obtain all of the veteran's treatment records, but they 
were unavailable, there is no specific indication in the file 
that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

Furthermore, the Board notes that the RO requested that the 
veteran be afforded a VA thyroid and parathyroid disease 
examination, in September 2004 and  again in December 2004.  
There is no evidence that these examinations were scheduled, 
or that they were scheduled but that the veteran failed to 
report.  Instead, it appears that these examination requests 
were cancelled due to "incorrect jurisdiction" and not 
rescheduled.  The Board acknowledges that the veteran most 
recently underwent a VA examination for the disability at 
issue in March 2003.  However, the report of that evaluation 
does not provide the objective clinical findings necessary to 
properly evaluate the current severity of this condition.  In 
particular, it is unclear from the medical evidence of record 
whether, as the veteran alleges, her residuals of papillary 
thyroid cancer are worse now than during that evaluation over 
four years ago.  Likewise, a determination as to the nature 
and severity of any residuals of papillary thyroid cancer is 
complicated by the fact that the veteran has been diagnosed 
with, and separately service-connected for, hypothyroidism, 
dysthymic disorder, and fibromyalgia.  The Board is unclear 
as to whether symptoms from these disorders may be 
dissociated from, or are part and parcel of, the disability 
at issue, and the veteran cannot be compensated twice for the 
same symptoms.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for an award of benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all health care providers 
who have treated her for her residuals of 
papillary thyroid cancer.  After securing 
any necessary authorization, the RO 
should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical record from the VA Medical 
Centers in Saginaw and Detroit, Michigan, 
and reports of treatment by her 
oncologist and internist.  If any such 
records are unavailable, document this in 
the claims file.  

3.  Schedule the veteran for another VA 
thyroid and parathyroid disease 
examination to ascertain the current 
severity and manifestations of her 
service-connected residuals of papillary 
thyroid cancer.  Conduct all testing and 
evaluation needed to make this 
determination.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
residuals of papillary thyroid cancer, as 
opposed to symptoms referable to any 
other service-connected or nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
her complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided. 

4.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 
38 C.F.R. §§ 3.158, 3.655 (2006).  

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the benefit sought is not 
granted to her satisfaction, send her and 
her representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

6.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
adjudicate the veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

